DETAILED ACTION
Status of Claims
	This Action is in Response to Application 17/314,488. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As currently claimed, claim 11 is dependent on claim 1, however claim 11 fails to further limit the control apparatus of claim 1. Similarly claim 14 is directed towards a terminal apparatus, however claim 14 does not further limit the computer readable medium of claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20110040626 A1) (hereafter Lin).
As per claim 1:
A control apparatus comprising a controller configured to 
determine whether a user who travels in a vehicle has stopped off at a place different from a destination, with reference to positional data indicating a position of the user, the user having accepted a recommendation to stop off at the place using the vehicle, the recommendation being presented together with an advertisement promoting the place. (See Lin ¶0065, “Accordingly, at step 817, mobile station 400 presents (e.g., dictates, prompts, displays, etc.) the triggered interactive, location-based advertisement to the subscriber based on the advertisement information (or content) received from navigational platform 101. For instance, a triggered interactive, location-based advertisement may cause mobile station 400, via audio interface 405, to prompt the user with the following, "ABC Burger Restaurant, voted America's best burger establishment for the past 20 years, is within two miles of your current location. Wow, you're only 5 minutes away from the best burger you've ever had! Say `YES` or press `ONE` to reroute to ABC Burger Restaurant." It is noted that presence service module 209 and routing module 211 of navigational platform 200 (or location module 413 and routing module 421 of mobile device 400) may dynamically provide ad insertion module 201 (or ad insertion module 401) with the distance from current location information and/or estimated time away from the advertised location so that such information may be dynamically presented to the subscriber. In step 819, controller 407 determines whether or not the subscriber has submitted a response or otherwise interacted with the interactive, location-based advertisement. That is, controller 407 monitors for associated auditory input to audio interface 405, associated input to, for example, keyboard 411, or associated input to any other suitable input interface of mobile device 400, such as input to a touch screen (not shown) of mobile device 400. If controller 407 does not detect subscriber interaction with the interactive, location-based advertisement, the process reverts to step 811. If controller 407 detects suitable subscriber interaction, mobile station 400 submits, as in step 821, updated itinerary information (e.g., current position, updated destination location, etc.) to, for example, navigational platform 200. In this manner, the process reverts to one or more of steps 803-821 until the current position of mobile device 400 corresponds to an end (or destination) location.” Lin discloses tracking a user location including arriving at an updated destination, wherein the updated destination is based on user interaction with an advertisement.)
As per claim 2:
The control apparatus according to claim 1, wherein the controller determines that the user has stopped off at the place, in a case in which the position of the user indicated by the positional data, which changes as the user travels, matches a position of the place before matching a position of the destination. (See Lin ¶0035, “According to particular embodiments, routing module 211 may generate this content (or information) "on-the-fly" based on real-time positioning information corresponding to the spatial position (or location) of a user. The real-time positioning information may be obtained from a mobile device of a user, e.g., mobile device 109, and tracked via presence service module 209. Additionally, presence service module 209 may "poll" mobile devices 109 for positioning information, as well as capture presence information or availability of mobile devices 109, i.e., of subscribers to the managed navigational services of system 100. An exemplary model for presence determination is detailed in Internet Engineering Task Force (IETF) Request for Comment (RFC) 2778, which is incorporated herein by reference in its entirety. According to certain embodiments, the presence or availability of mobile devices (e.g., mobile station 109) may be utilized to initiate the managed navigational services of system 100.” Lin discloses tracking user position as the user travels.)
As per claim 3:
The control apparatus according to claim 1 further comprising a communication interface configured to receive a result of measuring a position of a terminal apparatus of the user from the terminal apparatus, wherein the controller is configured to refer to the result of measuring the position received by the communication interface as the positional data. (See Lin ¶0035, “According to particular embodiments, routing module 211 may generate this content (or information) "on-the-fly" based on real-time positioning information corresponding to the spatial position (or location) of a user. The real-time positioning information may be obtained from a mobile device of a user, e.g., mobile device 109, and tracked via presence service module 209. Additionally, presence service module 209 may "poll" mobile devices 109 for positioning information, as well as capture presence information or availability of mobile devices 109, i.e., of subscribers to the managed navigational services of system 100. An exemplary model for presence determination is detailed in Internet Engineering Task Force (IETF) Request for Comment (RFC) 2778, which is incorporated herein by reference in its entirety. According to certain embodiments, the presence or availability of mobile devices (e.g., mobile station 109) may be utilized to initiate the managed navigational services of system 100.” Lin discloses tracking user position by receiving position information from a user mobile device.)
As per claim 5:
The control apparatus according to claim 1, wherein the controller is configured to determine the place according to the destination before the recommendation is presented together with the advertisement to the user. (See Lin Fig. 7 and ¶0063, “That is, parsing module 309 may extract (or otherwise obtain) information from the advertisement request to determine if the advertisement request calls for advertisements correlated to a "current position" of mobile device 109. If the request includes one or more parameters indicating to parsing module 309 that the advertisement request seeks location-based advertisements, parsing module 309 may determine, in step 705, location information and routing information associated with the mobile device 109 corresponding to the request. It is noted that the location and/or routing information may be provided in the advertisement request and, therefore, parsing module 309 may extract this information from the request or may retrieve the information from one or more other components or facilities of system 100. For instance, parsing module 309 may acquire a "current" position of mobile device 109 from platform 101, mobile device 109, or any other suitable source, such as user profiles repository 121, user devices 109 and 111, etc. Likewise, the routing information may be, alternatively or additional, retrieved from platform 101 and/or one or more of user devices 107-111.” Lin discloses the place to be determined based on a destination and route, and prior to presentation of the recommendation.)
As per claim 6:
The control apparatus according to claim 1, wherein the controller is configured to determine the place according to a position of the vehicle before the recommendation is presented together with the advertisement to the user. (See Lin Fig. 7 and ¶0063, “That is, parsing module 309 may extract (or otherwise obtain) information from the advertisement request to determine if the advertisement request calls for advertisements correlated to a "current position" of mobile device 109. If the request includes one or more parameters indicating to parsing module 309 that the advertisement request seeks location-based advertisements, parsing module 309 may determine, in step 705, location information and routing information associated with the mobile device 109 corresponding to the request. It is noted that the location and/or routing information may be provided in the advertisement request and, therefore, parsing module 309 may extract this information from the request or may retrieve the information from one or more other components or facilities of system 100. For instance, parsing module 309 may acquire a "current" position of mobile device 109 from platform 101, mobile device 109, or any other suitable source, such as user profiles repository 121, user devices 109 and 111, etc. Likewise, the routing information may be, alternatively or additional, retrieved from platform 101 and/or one or more of user devices 107-111.” Lin discloses the place to be determined based on current location, and prior to presentation of the recommendation.)
As per claim 7:
The control apparatus according to claim 1, wherein the controller is configured to determine the place according to a location at which the user boards, before the recommendation is presented together with the advertisement to the user. (See Lin ¶0060, “Utilizing one or more of the parameters stored to the advertisement policies (and, in certain embodiments, one or more of the parameters included in the route request), ad insertion module 201 generates, per step 609, an advertisement request for advertisement content based on one or more variables, such as the location of mobile device 400, routing directions determined by routing module 211, and/or one or more of the aforementioned policy parameters, as well as any other suitable criterion, such as predetermined criteria specified by an administrator of the advertisement-based navigational services of system 100.” See also Lin ¶0057, “IG. 6 is a flowchart of a process for providing subscribers with routing directions embedded with one or more advertisements, according to an exemplary embodiment. For illustrative purposes, the process is described with reference to FIGS. 1-4. It is noted that the steps of the process may be performed in any suitable order, as well as combined or separated in any suitable manner. At step 601, navigational platform 200 (i.e., routing module 211) receives from, for example, mobile device 109 a route request for routing directions over one or more of networks 113-119. In exemplary embodiments, the route request may include various navigational information corresponding to a mobile device associated the user (e.g., mobile device 400), such as a starting location, destination location, current location, and the like, as well as one or more other parameters specifying certain itinerary and/or waypoint information (e.g., intermediary destinations, road selection requests (e.g., minimize/maximize highways, minimize/maximize scenic routes, etc.), scheduling parameters, and the like.” Lin discloses the place to be determined based on a starting location of an original route.)
As per claim 11:
A system comprising: the control apparatus according to claim 1; and a terminal apparatus configured to present the recommendation together with the advertisement to the user. (See Lin ¶0062, “As previously mentioned, platforms 101 or 103 may be configured to dynamically provide subscribers with navigational and/or advertisement information based on real-time spatial positioning information corresponding to the location of a user, i.e., the location of, for example, a mobile device of the user, e.g., mobile device 109.” See also Lin ¶0062, “In this manner, select advertisements (or advertisement content) may be transmitted to, for instance, navigational platform 101 via, for example, communication interface 303. It is also noted that the selected advertisements may be, additionally or alternatively, provided directly to user devices 107-111 (e.g., mobile device 109), such as in those instances when mobile device 109 assumes one or more of the responsibilities of navigational platform 101.” Lin discloses a system including both a control apparatus and a terminal apparatus for presenting the advertisement.)
As per claim 12:
A non-transitory computer readable medium storing a program configured to cause a computer to execute operations, the operations comprising: (See Lin ¶0078, “According to an embodiment of the invention, the processes described herein are performed by the computer system 1000, in response to the processor 1003 executing an arrangement of instructions contained in main memory 1005. Such instructions can be read into main memory 1005 from another computer-readable medium, such as the storage device 1009. Execution of the arrangement of instructions contained in main memory 1005 causes the processor 1003 to perform the process steps described herein.” Lin discloses a computer readable medium storing instructions for execution by a processor.)
presenting, to a user who travels in a vehicle, a recommendation to stop off at a place different from a destination using the vehicle together with an advertisement promoting the place; and 
transmitting, upon receipt of an operation to accept the recommendation, positional data indicating a position of the user to a control apparatus configured to determine whether the user has stopped off at the place.
(See Lin ¶0065, “Accordingly, at step 817, mobile station 400 presents (e.g., dictates, prompts, displays, etc.) the triggered interactive, location-based advertisement to the subscriber based on the advertisement information (or content) received from navigational platform 101. For instance, a triggered interactive, location-based advertisement may cause mobile station 400, via audio interface 405, to prompt the user with the following, "ABC Burger Restaurant, voted America's best burger establishment for the past 20 years, is within two miles of your current location. Wow, you're only 5 minutes away from the best burger you've ever had! Say `YES` or press `ONE` to reroute to ABC Burger Restaurant." It is noted that presence service module 209 and routing module 211 of navigational platform 200 (or location module 413 and routing module 421 of mobile device 400) may dynamically provide ad insertion module 201 (or ad insertion module 401) with the distance from current location information and/or estimated time away from the advertised location so that such information may be dynamically presented to the subscriber. In step 819, controller 407 determines whether or not the subscriber has submitted a response or otherwise interacted with the interactive, location-based advertisement. That is, controller 407 monitors for associated auditory input to audio interface 405, associated input to, for example, keyboard 411, or associated input to any other suitable input interface of mobile device 400, such as input to a touch screen (not shown) of mobile device 400. If controller 407 does not detect subscriber interaction with the interactive, location-based advertisement, the process reverts to step 811. If controller 407 detects suitable subscriber interaction, mobile station 400 submits, as in step 821, updated itinerary information (e.g., current position, updated destination location, etc.) to, for example, navigational platform 200. In this manner, the process reverts to one or more of steps 803-821 until the current position of mobile device 400 corresponds to an end (or destination) location.” Lin discloses providing an advertisement to a user device, receiving user acceptance of the advertisements, and tracking the user to the updated destination.)
As per claim 13:
The non-transitory computer readable medium according to claim 12, wherein the transmitting includes transmitting a result of measuring a position of the computer to the control apparatus as the positional data. (See Lin ¶0035, “According to particular embodiments, routing module 211 may generate this content (or information) "on-the-fly" based on real-time positioning information corresponding to the spatial position (or location) of a user. The real-time positioning information may be obtained from a mobile device of a user, e.g., mobile device 109, and tracked via presence service module 209. Additionally, presence service module 209 may "poll" mobile devices 109 for positioning information, as well as capture presence information or availability of mobile devices 109, i.e., of subscribers to the managed navigational services of system 100. An exemplary model for presence determination is detailed in Internet Engineering Task Force (IETF) Request for Comment (RFC) 2778, which is incorporated herein by reference in its entirety. According to certain embodiments, the presence or availability of mobile devices (e.g., mobile station 109) may be utilized to initiate the managed navigational services of system 100.” Lin discloses tracking user position by receiving position information from a user mobile device.)
As per claim 14:
A terminal apparatus configured to execute the operations in accordance with the program stored in the non-transitory computer readable medium according to claim 12. (See Lin ¶0063, “In this manner, per step 805, mobile device 400 may receive routing and/or advertisement information, format it (as necessary), and presents (e.g., displays) all or some of a predetermined route to the subscriber based on the received routing information via, for example, controller 407, display 409 and/or memory 415. An exemplary presentation is further described in accordance with FIG. 9A.” Lin discloses the device to be a mobile device.) 
As per claim 15:
A determination method comprising: 
receiving, by a control apparatus, positional data indicating a position of a user who travels in a vehicle from a terminal apparatus configured to present, to the user, a recommendation to stop off at a place different from a destination using the vehicle together with an advertisement promoting the place; and 
determining, by the control apparatus, whether the user has stopped off at the place with reference to the positional data.
(See Lin ¶0065, “Accordingly, at step 817, mobile station 400 presents (e.g., dictates, prompts, displays, etc.) the triggered interactive, location-based advertisement to the subscriber based on the advertisement information (or content) received from navigational platform 101. For instance, a triggered interactive, location-based advertisement may cause mobile station 400, via audio interface 405, to prompt the user with the following, "ABC Burger Restaurant, voted America's best burger establishment for the past 20 years, is within two miles of your current location. Wow, you're only 5 minutes away from the best burger you've ever had! Say `YES` or press `ONE` to reroute to ABC Burger Restaurant." It is noted that presence service module 209 and routing module 211 of navigational platform 200 (or location module 413 and routing module 421 of mobile device 400) may dynamically provide ad insertion module 201 (or ad insertion module 401) with the distance from current location information and/or estimated time away from the advertised location so that such information may be dynamically presented to the subscriber. In step 819, controller 407 determines whether or not the subscriber has submitted a response or otherwise interacted with the interactive, location-based advertisement. That is, controller 407 monitors for associated auditory input to audio interface 405, associated input to, for example, keyboard 411, or associated input to any other suitable input interface of mobile device 400, such as input to a touch screen (not shown) of mobile device 400. If controller 407 does not detect subscriber interaction with the interactive, location-based advertisement, the process reverts to step 811. If controller 407 detects suitable subscriber interaction, mobile station 400 submits, as in step 821, updated itinerary information (e.g., current position, updated destination location, etc.) to, for example, navigational platform 200. In this manner, the process reverts to one or more of steps 803-821 until the current position of mobile device 400 corresponds to an end (or destination) location.” Lin discloses providing an advertisement to a user device, receiving user acceptance of the advertisements, and tracking the user to the updated destination.)
As per claim 16:
The determination method according to claim 15, wherein the determining includes determining that the user has stopped off at the place, in a case in which the position of the user indicated by the positional data, which changes as the user travels, matches a position of the place before matching a position of the destination. (See Lin ¶0035, “According to particular embodiments, routing module 211 may generate this content (or information) "on-the-fly" based on real-time positioning information corresponding to the spatial position (or location) of a user. The real-time positioning information may be obtained from a mobile device of a user, e.g., mobile device 109, and tracked via presence service module 209. Additionally, presence service module 209 may "poll" mobile devices 109 for positioning information, as well as capture presence information or availability of mobile devices 109, i.e., of subscribers to the managed navigational services of system 100. An exemplary model for presence determination is detailed in Internet Engineering Task Force (IETF) Request for Comment (RFC) 2778, which is incorporated herein by reference in its entirety. According to certain embodiments, the presence or availability of mobile devices (e.g., mobile station 109) may be utilized to initiate the managed navigational services of system 100.” Lin discloses tracking user position as the user travels.)
As per claim 17:
The determination method according to claim 15 further comprising receiving, by the control apparatus, a result of measuring a position of the terminal apparatus from the terminal apparatus, wherein the determining includes referring to the result of measuring the position as the positional data. (See Lin ¶0035, “According to particular embodiments, routing module 211 may generate this content (or information) "on-the-fly" based on real-time positioning information corresponding to the spatial position (or location) of a user. The real-time positioning information may be obtained from a mobile device of a user, e.g., mobile device 109, and tracked via presence service module 209. Additionally, presence service module 209 may "poll" mobile devices 109 for positioning information, as well as capture presence information or availability of mobile devices 109, i.e., of subscribers to the managed navigational services of system 100. An exemplary model for presence determination is detailed in Internet Engineering Task Force (IETF) Request for Comment (RFC) 2778, which is incorporated herein by reference in its entirety. According to certain embodiments, the presence or availability of mobile devices (e.g., mobile station 109) may be utilized to initiate the managed navigational services of system 100.” Lin discloses tracking user position by receiving position information from a user mobile device.)
As per claim 18:
The method according to claim 15 further comprising determining, by the control apparatus, the place according to the destination before the recommendation is presented together with the advertisement to the user. (See Lin Fig. 7 and ¶0063, “That is, parsing module 309 may extract (or otherwise obtain) information from the advertisement request to determine if the advertisement request calls for advertisements correlated to a "current position" of mobile device 109. If the request includes one or more parameters indicating to parsing module 309 that the advertisement request seeks location-based advertisements, parsing module 309 may determine, in step 705, location information and routing information associated with the mobile device 109 corresponding to the request. It is noted that the location and/or routing information may be provided in the advertisement request and, therefore, parsing module 309 may extract this information from the request or may retrieve the information from one or more other components or facilities of system 100. For instance, parsing module 309 may acquire a "current" position of mobile device 109 from platform 101, mobile device 109, or any other suitable source, such as user profiles repository 121, user devices 109 and 111, etc. Likewise, the routing information may be, alternatively or additional, retrieved from platform 101 and/or one or more of user devices 107-111.” Lin discloses the place to be determined based on a destination and route, and prior to presentation of the recommendation.)
As per claim 19:
The method according to claim 15 further comprising determining, by the control apparatus, the place according to a position of the vehicle before the recommendation is presented together with the advertisement to the user. (See Lin Fig. 7 and ¶0063, “That is, parsing module 309 may extract (or otherwise obtain) information from the advertisement request to determine if the advertisement request calls for advertisements correlated to a "current position" of mobile device 109. If the request includes one or more parameters indicating to parsing module 309 that the advertisement request seeks location-based advertisements, parsing module 309 may determine, in step 705, location information and routing information associated with the mobile device 109 corresponding to the request. It is noted that the location and/or routing information may be provided in the advertisement request and, therefore, parsing module 309 may extract this information from the request or may retrieve the information from one or more other components or facilities of system 100. For instance, parsing module 309 may acquire a "current" position of mobile device 109 from platform 101, mobile device 109, or any other suitable source, such as user profiles repository 121, user devices 109 and 111, etc. Likewise, the routing information may be, alternatively or additional, retrieved from platform 101 and/or one or more of user devices 107-111.” Lin discloses the place to be determined based on current location, and prior to presentation of the recommendation.)
As per claim 20:
The method according to claim 15 further comprising determining, by the control apparatus, the place according to a location at which the user boards, before the recommendation is presented together with the advertisement to the user. (See Lin ¶0060, “Utilizing one or more of the parameters stored to the advertisement policies (and, in certain embodiments, one or more of the parameters included in the route request), ad insertion module 201 generates, per step 609, an advertisement request for advertisement content based on one or more variables, such as the location of mobile device 400, routing directions determined by routing module 211, and/or one or more of the aforementioned policy parameters, as well as any other suitable criterion, such as predetermined criteria specified by an administrator of the advertisement-based navigational services of system 100.” See also Lin ¶0057, “IG. 6 is a flowchart of a process for providing subscribers with routing directions embedded with one or more advertisements, according to an exemplary embodiment. For illustrative purposes, the process is described with reference to FIGS. 1-4. It is noted that the steps of the process may be performed in any suitable order, as well as combined or separated in any suitable manner. At step 601, navigational platform 200 (i.e., routing module 211) receives from, for example, mobile device 109 a route request for routing directions over one or more of networks 113-119. In exemplary embodiments, the route request may include various navigational information corresponding to a mobile device associated the user (e.g., mobile device 400), such as a starting location, destination location, current location, and the like, as well as one or more other parameters specifying certain itinerary and/or waypoint information (e.g., intermediary destinations, road selection requests (e.g., minimize/maximize highways, minimize/maximize scenic routes, etc.), scheduling parameters, and the like.” Lin discloses the place to be determined based on a starting location of an original route.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20110040626 A1) (hereafter Lin), in view of Kennewick et al. (US 20090150156 A1) (hereafter Kennewick).
As per claim 4:
Although Lin discloses the above-enclosed invention, Lin fails to explicitly disclose the terminal device to be mounted/installed in a vehicle.
However Kennewick as shown, which talks about natural voice processing for integrated navigation services environment, teaches the concept of the terminal device to be a plurality of different device types including vehicle mounted devices.
The control apparatus according to claim 1 further comprising a communication interface configured to receive a result of measuring a position of a terminal apparatus mounted or installed in the vehicle from the terminal apparatus, wherein the controller is configured to refer to the result of measuring the position received by the communication interface as the positional data. (See Kennewick ¶0062, “The navigation architecture 200 may be used in conjunction with an electronic device capable of accepting voice-based inputs and providing navigation-related information. For example, architecture 200 may be implemented within a handheld device (e.g., personal navigation device, mobile phone, etc.), a telematics devices (e.g., a vehicular navigation system), or various other suitable devices.” Kennewick teaches the concept of the terminal device to include both personal mobile devices and vehicle mounted devices.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kennewick with the invention of Lin. As shown, Lin discloses the terminal device to be a mobile device of the user capable of providing navigational services and interactive content. Kennewick further teaches the device to include both mobile devices and vehicle mounted devices as these devices are known in the art to be capable of providing the navigation services and functionality (See Kennewick ¶0062). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention as Kennewick teach that both devices provide the same capabilities for providing navigational services including interactive interactions. 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20110040626 A1) (hereafter Lin), in view of Kennewick et al. (US 20090150156 A1) (hereafter Kennewick).
As per claim 8:
Although Lin discloses the above-enclosed invention, Lin fails to explicitly disclose the concept of determining a discount.
However Lyman as shown, which talks about promotional validation for travel expenses, teaches the concept of determining a discount based on a user location and action at a particular location.
The control apparatus according to claim 1, wherein the controller is configured to determine a discount on a boarding fee for the vehicle upon determining that the user has stopped off at the place. (See Lyman ¶0035, “The system 100 extends the benefits of conditional free shipping offline by allowing consumers to validate a variety of transportation costs (the cost of shipping themselves) when they patronize participating businesses. Transportation costs are myriad and can include parking, fuel, taxis, ride shares, mileage, public transport, airfare, train tickets or simply time spent traveling.” See also Lyman ¶0044, “The system 100 must take into account different potential scenarios where the customer extracts value from the validation credits depending on the type of transportation session. In all scenarios, the starting point is when the customer has arrived at their destination, activated their session and visited their first merchant.” Lyman teaches the concept of determining a discount for transportation related costs upon the user arrival at the location.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lyman with the invention of Lin. As shown, Lin discloses the concept of providing advertisements to users based on navigation information including tracking user location until reaching the advertised destination. Lyman further teaches the concept of providing discounts related to transportation to an advertised merchant location. Lyman teaches this concept to further encourage brick and mortar shopping and incentivize visit of merchants (See Lyman ¶0004). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lyman to further enhance the advertisement with additional incentives.
As per claim 9:
The control apparatus according to claim 1, wherein the controller is configured to determine a discount on a boarding fee for the vehicle upon determining that the user has stopped off at the place and receiving a notification that the user has purchased an item at the place. (See Lyman ¶0057, “The token 302 may include any number of elements which, in this example, include data points related to a qualified transaction that is required to unlock a reward in an associated offer 304. The data points include a qualified transaction ID, a spend amount, a merchant ID, a geolocation, and a time stamp.” Lyman further teaches the concept of the discount to include requiring the user to spend at the merchant.)
As per claim 10:
The control apparatus according to claim 1, wherein the controller is configured to determine a discount on a boarding fee for the vehicle upon determining that the user has stopped off at the place and receiving a notification that the user has used a service at the place. (See Lyman ¶0057, “The token 302 may include any number of elements which, in this example, include data points related to a qualified transaction that is required to unlock a reward in an associated offer 304. The data points include a qualified transaction ID, a spend amount, a merchant ID, a geolocation, and a time stamp.” Lyman further teaches the concept of the discount to include requiring the user to spend at the merchant.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanemoto et al. (US 20180357668 A1), which talks about advertisement display including providing discounts on vehicles.
Park (US 20180216958 A1), which talks about autonomous vehicle management including providing advertisements and automatic routing to a location associated with the advertisement.
Buiten et al. (US 20090070186 A1), which talks about an advertisement system for taxi vehicles including redirecting the vehicle to the advertised location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622